        Case 3:19-cv-00529-BAJ-SDJ         Document 31     10/15/20 Page 1 of 8




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 EDWARD DANDRIDGE, ET AL.                                              CIVIL ACTION


 VERSUS


 KAREN G. ST. GERMAIN                                         NO. 19-00529-BAJ-SDJ


                                RULING AND ORDER

      Before the Court is Defendant’s Motion To Dismiss (Doc. 16), seeking

dismissal of Plaintiffs’ Complaint (Doc. 1). Plaintiffs oppose Defendant’s Motion.

(Doc. 20). For the reasons stated herein, Defendant’s Motion is granted in part.

I. ALLEGED FACTS

      This case challenges the Louisiana Office of Motor Vehicles’ (“OMV”) failure to

renew Plaintiffs’ operating licenses, which Plaintiffs assert is a violation of their right

to due process under the U.S. Constitution and the Louisiana Constitution. For

present purposes the following allegations are accepted as true:

      Plaintiff Edward Dandridge owns and operates Delta Safety Driving School,

LLC (“Delta”), a Louisiana company providing driver instruction services. (Doc. 1 at

¶ 6). For 8 consecutive years prior to November 30, 2018, the OMV issued Delta a

driving instruction license and a Third-Party Tester agreement, allowing Delta to

operate driver instruction schools and testing facilities in 4 different parishes. (Id. at

¶ 7). Delta’s revenues were Dandridge’s primary source of income. (Id.).




                                            1
        Case 3:19-cv-00529-BAJ-SDJ        Document 31     10/15/20 Page 2 of 8




      “On November 30, 2018, [Defendant], in her capacity as Commissioner of the

OMV, wrote a letter to Dandridge and Delta, announcing her decision to not renew

either Delta’s Third-Party Tester agreement or its driving school license, and

ordering Delta to cease operations by the end of the year.” (Id. at ¶ 9). Defendant’s

stated reason for non-renewal was simply: “not in the best interest.” (Id.). Plaintiffs

were not provided prior notice of non-renewal, or an opportunity to respond to the

decision. (Id. at ¶ 10). Defendant also denied Plaintiffs’ requests for a hearing to

challenge the decision. (Id. at ¶ 11).

      Plaintiffs’ renewal application complied with all applicable laws and

regulations. (Id. at ¶ 12). In practical effect, Defendant’s decision not to renew Delta’s

licenses ended Delta’s business. (Id.).

II. PROCEDURAL HISTORY

      On August 14, 2019, Plaintiffs Dandridge and Delta filed their complaint,

alleging that Defendant’s non-renewal decision and failure to provide a post-decision

hearing deprived them of procedural due process under the U.S. Constitution and the

Louisiana Constitution. (Doc. 1 at ¶¶ 16-21). Plaintiffs assert their claims against

Defendant in her official capacity as OMV Commissioner, and her personal capacity.

(Id. at ¶ 5). Plaintiffs’ official capacity claims seek a declaration that Defendant acted

unlawfully and an injunction reinstating their operating licenses. (Id. at pp. 6-7).

Plaintiffs’ personal capacity claims seek compensatory damages. (Id. at p. 7).

      On October 3, 2019, Defendant filed the instant Motion to Dismiss, contending

that Plaintiffs’ action must be dismissed because Plaintiffs have failed to allege viable



                                            2
        Case 3:19-cv-00529-BAJ-SDJ       Document 31     10/15/20 Page 3 of 8




federal constitutional claims, and the Eleventh Amendment bars Plaintiffs’ state law

claims. (See Doc. 16-1). Plaintiffs oppose Defendant’s Motion. (Doc. 20-1).

III.   ANALYSIS

       A. Eleventh Amendment Immunity

        i. Standard

       Federal courts are courts of limited jurisdiction; without jurisdiction conferred

by statute, they lack the power to adjudicate claims. In re FEMA Trailer

Formaldehyde Prods. Liab. Litig., 668 F.3d 281, 286–287 (5th Cir. 2012). Under Rule

12(b)(1), a claim is “properly dismissed for lack of subject-matter jurisdiction when

the court lacks the statutory or constitutional power to adjudicate” the claim. Id. A

court should consider a Rule 12(b)(1) jurisdictional attack before addressing any

attack on the merits. Id.

       Under Pennhurst State School and Hospital v. Halderman, 465 U.S. 89 (1984),

and its progeny, the Eleventh Amendment bars a citizen of a state from pursuing

state law claims against state officers acting in the scope of their employment in

federal court. See Hughes v. Savell, 902 F.2d 376, 377 (5th Cir. 1990).

        ii. Discussion

       Defendant contends that Plaintiffs’ Louisiana due process claims must be

dismissed under Pennhurst. (Doc. 16-1 at pp. 5-8). Plaintiffs do not respond directly

to this argument, but instead direct the Court’s attention to cases allowing federal

claims to proceed against state officials under the doctrine of Ex parte Young,

209 U.S. 123 (1908). See AT&T Commc’ns v. BellSouth Telecommunications Inc.,

238 F.3d 636, 643 (5th Cir. 2001) (“the Supreme Court has for nearly a century

                                           3
        Case 3:19-cv-00529-BAJ-SDJ        Document 31     10/15/20 Page 4 of 8




allowed suits against state officials for prospective injunctive relief to end a

continuing violation of federal law under the doctrine of Ex parte Young”).

      Plaintiffs’ allegations exclusively involve actions Defendant took in her role as

OMV Commissioner. The U.S. Court of Appeals for the Fifth Circuit has instructed

that “where litigants accuse state officers of violating state common law when acting

in the course and scope of their employment, the Eleventh Amendment prevents the

litigant from raising the claim in federal court whether the litigant seeks damages or

injunctive relief, and whether the litigant invokes the court’s original or pendent

jurisdiction.” Hughes, 902 F.2d at 378 (citations omitted). The Fifth Circuit has

extended this reasoning to bar litigants from pursuing state statutory and

constitutional claims against state officers acting in the scope of their employment.

See id. (“When interpreting Pennhurst, the Fifth Circuit has construed the term ‘state

law’ to include both statutory enactments and state common law.”); see also

Martinez v. McLane, 792 F. App’x 282, 287 (5th Cir. 2019) (dismissing plaintiff’s state

constitution due process claims against Texas official because “the Eleventh

Amendment bars federal jurisdiction over … claims for violations of the Texas

Constitution”).

      In the absence of any authority or argument from Plaintiffs, the Court sees no

reason to depart from the general rule barring litigants from pursuing state law

claims against state officers in federal court. Accordingly, Plaintiffs’ state law claims

will be dismissed for lack of jurisdiction under the Eleventh Amendment. Hughes,

902 F.2d at 379; Martinez, 792 F. App’x at 287.



                                           4
        Case 3:19-cv-00529-BAJ-SDJ        Document 31     10/15/20 Page 5 of 8




      B. Merits

        i. Standard

      A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against

the legal standard set forth in Rule 8, which requires “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “Determining whether a complaint states a plausible claim for relief [is] . . .

a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679.

      In reviewing a Rule 12(b)(6) motion, a court must accept all well-pleaded facts

in the complaint as true and view them in the light most favorable to the plaintiff.

Sonnier v. State Farm Mutual Auto Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007);

Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996).

        ii. Discussion

             a. Plaintiffs’ Official Capacity Claims

      Plaintiffs allege two violations of their right to procedural due process:

(1) Defendant’s non-renewal decision “without notice or an opportunity to be heard,

violated the Plaintiffs’ right to predeprivation procedural due process”; and (2)

Defendant’s failure “to provide Plaintiffs with … post-deprivation hearing after the

effective revocation of their licenses and Third-Party Tester agreement” violated their

right to post-deprivation procedural due process. (Doc. 1 at ¶¶ 16,19).

                                            5
        Case 3:19-cv-00529-BAJ-SDJ      Document 31     10/15/20 Page 6 of 8




       The Fourteenth Amendment protects individuals from being deprived of their

property without due process of law. U.S. Constitution Amendment XIV § 1. The Due

Process Clause encompasses the protection of a guarantee of fair procedure, and the

U.S. Supreme Court consistently has held that “some form of hearing is required

before an individual is finally deprived of a property interest.” Mathews v. Eldridge,

424 U.S. 319, 333 (1976); United States v. James Daniel Good Real Property,

510 U.S. 43, 48 (1993) (“Our precedents establish the general rule that individuals

must receive notice and an opportunity to be heard before the Government deprives

them of property.”).

      Louisiana law affords Plaintiffs a property interest in their operating licenses.

See Acadian Ambulance Serv., Inc. v. Par. of E. Baton Rouge, 97-2119 (La. App. 1 Cir.

11/6/98), 722 So. 2d 317, 324 (“Acadian undoubtedly has a property interest in its

permit to operate a private ambulance service in East Baton Rouge Parish.”), writ

denied, 98-2995 (La. 12/9/98), 729 So. 2d 583; see also Wells Fargo Armored Serv.

Corp. v. Georgia Pub. Serv. Comm’n, 547 F.2d 938, 941 (5th Cir. 1977) (“Privileges,

licenses, certificates, and franchises … qualify as property interests for purposes of

procedural due process.” (citing Bell v. Burson, 402 U.S. 535 (1971)). Thus, some

notice and opportunity to be heard is required before such licenses can be revoked.

Wells Fargo Armored Serv. Corp., 547 F.2d at 941.

      Here, Plaintiffs contend that they had successfully maintained Delta’s driving

instruction license and Third-Party Tester agreement and operated Delta’s business

for 8 years when Defendant arbitrarily denied their request for renewal. Plaintiffs



                                          6
        Case 3:19-cv-00529-BAJ-SDJ        Document 31     10/15/20 Page 7 of 8




further contend that Defendant denied them notice of nonrenewal, and denied them

hearing and appeal opportunities, effectively resulting in revocation of Delta’s

business licenses. Plaintiffs’ allegations, accepted as true, state a violation of

procedural due process. See Bell, 402 U.S. at 539 (“Once licenses are issued, as in

petitioner’s case, their continued possession may become essential in the pursuit of a

livelihood. Suspension of issued licenses thus involves state action that adjudicates

important interests of the licensees. In such cases the licenses are not to be taken

away without that procedural due process required by the Fourteenth Amendment.”).

             b. Plaintiffs’ Personal Capacity Claims

      “Personal-capacity suits … seek to impose individual liability upon a

government officer for actions taken under color of state law.” Hafer v. Melo,

502 U.S. 21, 25 (1991). To establish personal liability in a § 1983 action, the plaintiff

must show that the official “caused the deprivation of a federal right.” Id. This

requires proof that the alleged constitutional violation occurred at the official’s

direction or with her knowledge and consent. Gonzalez v. Ysleta Indep. Sch. Dist., 996

F.2d 745, 761 (5th Cir. 1993).

      Plaintiffs’ personal capacity claims are virtually indistinguishable from their

official capacity claims, with the addition that Defendant wrote the letter announcing

the nonrenewal of Delta’s licenses, and was the decisionmaker at each stage of the

alleged violation. (Doc. 1 at ¶¶ 9-11). Accepting these facts as true, Plaintiffs have

plausibly alleged a claim against Defendant in her personal capacity. See, e.g., Jabary

v. City of Allen, 547 F. App’x 600, 608 (5th Cir. 2013) (plaintiff’s allegation that city

official “signed and approved” citation resulting in revocation of certificate of
                                           7
        Case 3:19-cv-00529-BAJ-SDJ      Document 31     10/15/20 Page 8 of 8




occupancy established plausible personal capacity procedural due process claim:

“Considering [Defendant’s] authority, along with the allegation that he signed the

hang tag on the door … informing [Plaintiff] that his Certificate had been revoked,

[Plaintiff] has made plausible his claim that [Defendant] was accountable.”).

IV.CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant’s Motion to Dismiss (Doc. 16) is

GRANTED IN PART, and Plaintiffs’ state law claims are DISMISSED FOR LACK

OF JURISDICTION. In all other respects, Defendant’s Motion is DENIED.

      In light of the forgoing,

      IT IS FURTHER ORDERED that the stay of deadlines pending the Court’s

resolution of Defendant’s Motion to Dismiss (Doc. 28) is LIFTED. Defendant’s

opposition to Plaintiffs’ Motion for Summary Judgment as to Liability (Doc. 23) is due

within 21 days of the date of this Order.

      IT IS FURTHER ORDERED that Defendant’s motions for extension of time

to file a response to Plaintiffs’ Motion for Summary Judgment (Docs. 25, 27) are

DENIED AS MOOT.

                              Baton Rouge, Louisiana, this 15th day of October, 2020


                                       _______________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                            8
